DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 04/14/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killinger 3,114,985 in view of Vorhies et al. 2005/0097808 and Kintz 4,187,634 and Kintz 4,187,634 or Turner 866,987.
In regard to claim 1, Killinger discloses a burrowing animal trap (see Col. 1, lines 7-22 & 48-66 and Figs. 1-5) comprising a main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10) formed of an opaque material (see hood 11 formed of metal material as shown in cross-section in Fig. 3 and see cover 15 formed of metal material as shown in cross-section in Figs. 1, 3-5), the main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10) having an outer surface (see Figs. 1, 2, 4), an inner surface (see Figs. 1, 2, 4) and an edge (lower edge of 11 including 17) that separates the outer surface from the inner surface (see Figs. 1, 2, 4), the edge defining an opening into the concave interior (see Figs. 1, 2, 4), the main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10) having a first end (right end of trap in Fig. 1 at 17) and a second end opposite the first end (left end of trap in Fig. 1 at 19, 39), wherein the opaque material from which the main body is formed inhibits light from passing into the concave interior when the edge is positioned against the ground (the metal from which hood 11 and protective cover 15 are formed inhibits light passing into the concave interior because of the solid nature of the metal which provides shade from the sun at the area therebelow the hood 11 and cover 15); a cage floor (base 13; see Figs. 1-5 & Col. 2, lines 1-16) coupled to the main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10) over the concave interior (see Figs. 1, 2, 4), the cage floor (base 13; see Figs. 1-5 & Col. 2, lines 1-16) extending from the second end (left end of trap in Fig. 1) of the main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10) towards the first end (right end of trap in Fig. 1) of the main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10) to thereby divide the concave interior (see Figs. 1, 2, 4) into a capture area (area inside protective cover 15; see Figs. 1, 2, 4) towards the second end (left end of trap in Fig. 1) of the main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10) and a pathway (pathway from rodent tunnel through opening 12 and hood 11; see Fig. 1 & Col. 1, line 69 to col. 2, line 1) into the capture area (area inside protective cover 15; see Figs. 1, 2, 4) towards the first end (right end of trap in Fig. 1) of the main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10), wherein the edge of the main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10) and the first end (right end of trap in Fig. 1) of the cage floor (base 13; see Figs. 1-5 & Col. 2, lines 1-16) define a downward facing opening (opening 12; see Fig. 1 & Col. 1, line 69 to col. 2, line 1) to the pathway (pathway from rodent tunnel through opening 12 and hood 11; see Fig. 1 & Col. 1, line 69 to col. 2, line 1).  However, Killinger does not disclose or otherwise teach that the edge extending fully around the main body along a plane such that the inner surface form a downwardly-oriented concave interior of the main body that is fully enclosed when the edge is oriented downwardly and positioned against the ground, the positioning of the edge against the ground also inhibiting the light from passing under the edge and into the concave interior.  Furthermore, while Killinger only discloses the edge of protective cover (15) extending partway downward toward base (13; see Fig. 1 & Col. 4, lines 36-41), it would have been obvious to one having ordinary skill in the art to extend side aprons (67) of Killinger downward to end at the plane formed by the edge of hood (11) in order to enclose the entire internal cavity of the main body (hood 11 and protective cover 15; see Figs. 1, 2, 4 & Col. 1, line 67 to col. 2, line 10) in order to attract and calm animals, to prevent any bait from being visible from outside the trap, and to provide an enclosure evocative of a den or burrow, and to preserve a nocturnal (no light or low light) environment that is familiar to and therefore comfortable for the animals trapped, as taught in Vorhies (see paras. [0017], [0018]).  Moreover, to the extent that “cage floor” requires interlocking bars as depicted and described in the instant application (see, e.g., Figs. 1B, 3A, 3B, 5A-5D, 6; paras. [0004], [0041], [0042]) neither Killinger nor Vorhies disclose or teach that limitation.  Nevertheless, Kintz teaches the use of a cage floor (mesh floor 22) (Fig. 1; Col. 4, lines 24-28) underneath the trap.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace solid base 13 disclosed in Killinger with the cage floor (mesh floor 22) (Fig. 1; Col. 4, lines 24-28) taught in Kintz in order to allow the trap to be firmly pressed into the dirt floor to simulate a tunnel so that the animal will have the impression that it is progressing upon the natural earth floor of a tunnel, as taught in Kintz (Col. 3, lines 14-18).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace solid base (13) disclosed in Killinger with the cage floor (mesh floor 22; see Fig. 1 & Col. 4, lines 24-28) taught in Kintz, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).  Killinger also does not disclose or otherwise teach that a capture mechanism that includes a trap door that transitions between a set position in which the trap door does not block the pathway into the capture area and a triggered position in which the trap door blocks the pathway into the capture area.  Finally, Kintz teaches a capture mechanism (trigger mechanism 24 and gate closure mechanism 70; see Figs. 1, 2, 4 & Col. 4, lines 51 to col. 5, line 25; col. 6, lines 16-40) that includes a trap door (gate 72; see Figs. 1, 2, 4 & Col. 6, lines 16-40) that transitions between a set position in which the trap door does not block the pathway into the capture area (see solid line depiction of gate 72 in Figs. 2, 4) and a triggered position in which the trap door blocks the pathway into the capture area (see dashed line depiction of gate 72 in Figs. 2, 4).  Turner teaches a capture mechanism (13-18) that includes a trap door (13) that transitions between a set position in which the trap door does not block the pathway into the capture area (see Fig. 1) and a triggered position in which the trap door blocks the pathway into the capture area (see phantom line position of 13 in Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the killing trap mechanism disclosed in Killinger with the live trapping capture mechanism taught in Kintz or Turner in order to allow a more humane live capture trap rather than a killing trap and to reduce the chances that another animal species besides the targeted species is killed by the trap.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the killing trap mechanism disclosed in Killinger with the live trapping capture mechanism taught in Kintz or Turner, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).
In regard to claim 2, Killinger disclose wherein no portion of the edge deviates from the plane (see Figs. 1, 4-6 of Killinger wherein none of the lower edges of 11, 15 extend below the horizontal plane defined along horizontal base 13).
In regard to claim 3, Killinger discloses wherein the main body (19 of 15) includes an opening (upright slot in the rear flange 19; see Figs. 3-6 & col. 3, lines 23-25) at the second end (left end of trap in Fig. 1) that is spaced apart from the edge and that allows light to pass into the concave interior.
In regard to claim 4, Killinger and Kintz disclose wherein the main body includes a trap door housing (74 of Kintz) within which the trap door (72 of Kintz) transitions between the set position and the triggered position.
In regard to claim 5, Killinger and Kintz disclose wherein the trap door housing (74 of Kintz) is vertically oriented (see Fig. 1 of Kintz) such that the trap door moves vertically between the set position and the triggered position.
In regard to claim 6, Killinger and Kintz or Turner disclose wherein the trap door falls under the force of gravity from the set position to the triggered position (weight of door 70, 72 of Kintz contributes to door falling downwardly OR 13 of Turner falls due to gravity).
In regard to claim 7, Killinger and Kintz or Turner disclose wherein the capture mechanism (24 of Kintz OR 13 of Turner) includes a locking member (96 of Kintz or 15 of Turner) that maintains the trap door in the triggered position.
In regard to claim 8, Killinger and Kintz disclose wherein the locking member (96 of Kintz) is positioned outside the main body but inserts through the trap door housing (74 of Kintz) to interface with the trap door to thereby maintain the trap door in the set position (see Fig. 1 or 4 of Kintz).
In regard to claim 9, Killinger and Kintz or Turner disclose wherein the capture mechanism (24 of Kintz OR 13 of Turner) includes a trigger rod (36 of Kintz OR 16 of Turner) that maintains the trap door in the set position (see Fig. 1 of Kintz OR see Fig. 2 of Turner).
In regard to claim 10, Killinger and Kintz or Turner disclose wherein the trigger rod (36 of Kintz OR 16 of Turner) is positioned outside the main body (see Fig. 1 of Kintz OR see Figs. 1-2 of Turner) but inserts through the trap door housing (74 of Kintz) to interface with the trap door (70, 72 of Kintz; see Figs. 1-2 of Kintz) in the set position.
In regard to claim 11, Killinger and Kintz or Turner disclose wherein the capture mechanism (24 of Kintz OR 13 of Turner) includes a trigger surface (30 of Kintz OR 18 of Turner) that is coupled to the trigger rod (via 38 of Kintz or via 17 of Turner), the trigger surface being positioned within the capture area towards the second end of the main body (see Fig. 2 of Kintz OR see Figs. 1-2 of Turner).
In regard to claim 12, Killinger and Kintz disclose wherein the trigger surface (30 of Kintz OR 18 of Turner) is coupled to the trigger rod (via 38 of Kintz OR via 17 of Turner) such that a force against the trigger surface that is towards the second end of the main body causes the trigger rod to be withdrawn from the trap door housing (see Fig. 2 of Kintz OR see Fig. 2 of Turner).
In regard to claim 13, Killinger and Kintz discloses wherein the cage floor (22 of Kintz) includes cross members (laterally extending wire members of mesh floor 22 of Kintz) that are positioned below the edge of the main body (12, 14 of Kintz).
In regard to claim 14, Killinger and Kintz or Turner discloses wherein the trap door (72 of Kintz OR 13 of Turner) is spaced towards the first end of the main body (13 of Kintz OR 8 of Turner) from the cage floor (22 of Kintz; see Fig. 2 of Kintz OR see Fig. 2 of Turner).
Regarding claim 17,  Killinger discloses a burrowing animal trap (Figs. 1-5; Col. 1, lines 7-22; col. 1, lines 48-66) comprising:  a main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10), the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) having an outer surface (see Figs. 1, 2, 4), an inner surface (see Figs. 1, 2, 4) and an edge that separates the outer surface from the inner surface (see Figs. 1, 2, 4), the edge extending around the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) along a plane such that the inner surface forms a downwardly-oriented concave interior (see Figs. 1, 2, 4) of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10), the edge defining an opening into the concave interior (see Figs. 1, 2, 4), the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) having a first end (see Annotated Fig. 1 above) and a second end opposite the first end (see Annotated Fig. 1 above); a cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16) coupled to the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) over the concave interior (see Figs. 1, 2, 4), the cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16), the cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16) having a first end (end toward first end of main body) (see Annotated Fig. 1 above) and a second end (end toward second end of main body) (see Annotated Fig. 1 above), the second end of the cage floor being positioned at the second end of the main body (see Annotated Fig. 1 above), the first end of the cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16)  being spaced away from the first end (see Annotated Fig. 1 above) of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) to thereby divide the concave interior (see Figs. 1, 2, 4) into a capture area (area inside protective cover 15) (see Figs. 1, 2, 4) towards the second end (see Annotated Fig. 1 above) of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) and a pathway (pathway from rodent tunnel through opening 12 and hood 11) (Fig. 1; Col. 1, line 69 to col. 2, line 1) into the capture area (area inside protective cover 15) (see Figs. 1, 2, 4) towards the first end (see Annotated Fig. 1 above) of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10), wherein the edge of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) and the first end of the cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16) define a downward facing opening to the pathway (pathway from rodent tunnel through opening 12 and hood 11) (Fig. 1; Col. 1, line 69 to col. 2, line 1).  However, Killinger does not disclose or otherwise teach that the edge extending fully around the main body along a horizontal plane such that the inner surface form a downwardly-oriented concave interior of the main body that is fully enclosed when the edge is oriented downwardly and positioned against the ground; and a capture mechanism that includes a trap door that transitions between a set position in which the trap door does not block the pathway into the capture area and a triggered position in which the trap door blocks the pathway into the capture area.  Nevertheless, Vorhies teaches a body formed of an opaque material, wherein the opaque material from which the main body is formed inhibits light from passing into the concave interior.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burrowing animal trap disclosed in Killinger with the use of the opaque material to form the main body taught in Vorhies in order to attract and calm animals, to prevent any bait from being visible from outside the trap, and to provide an enclosure evocative of a den or burrow, and to preserve a nocturnal (no light or low light) environment that is familiar to and therefore comfortable for the animals trapped, as taught in Vorhies (paras. [0017], [0018]).  Furthermore, while Killinger only discloses the edge of protective cover 15 extending partway downward toward base 13 (see Fig. 1; Col. 4, lines 36-41), it would have been obvious to one having ordinary skill in the art to extend side aprons 67 downward to end at the plane formed by the edge of hood 11 in order to enclose the entire internal cavity of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) in order to attract and calm animals, to prevent any bait from being visible from outside the trap, and to provide an enclosure evocative of a den or burrow, and to preserve a nocturnal (no light or low light) environment that is familiar to and therefore comfortable for the animals trapped, as taught in Vorhies (paras. [0017], [0018]).  Moreover, to the extent that “cage floor” requires interlocking bars as depicted and described in the instant application (see, e.g., Figs. 1B, 3A, 3B, 5A-5D, 6; paras. [0004], [0041], [0042]) neither Killinger nor Vorhies disclose or teach that limitation.  Nevertheless, Kintz teaches the use of a cage floor (mesh floor 22) (Fig. 1; Col. 4, lines 24-28) underneath the trap.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace solid base 13 disclosed in Killinger with the cage floor (mesh floor 22) (Fig. 1; Col. 4, lines 24-28) taught in Kintz in order to allow the trap to be firmly pressed into the dirt floor to simulate a tunnel so that the animal will have the impression that it is progressing upon the natural earth floor of a tunnel, as taught in Kintz (Col. 3, lines 14-18).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace solid base 13 disclosed in Killinger with the cage floor (mesh floor 22) (Fig. 1; Col. 4, lines 24-28) taught in Kintz, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).  Finally, Kintz teaches a capture mechanism (trigger mechanism 24 and gate closure mechanism 70) (Figs. 1, 2, 4; Col. 4, lines 51 to col. 5, line 25; col. 6, lines 16-40) that includes a trap door (gate 72) (Figs. 1, 2, 4; Col. 6, lines 16-40) that transitions between a set position in which the trap door does not block the pathway into the capture area (see solid line depiction of gate 72 in Figs. 2, 4) and a triggered position in which the trap door blocks the pathway into the capture area (see dashed line depiction of gate 72 in Figs. 2, 4).  Turner teaches a capture mechanism (13-18) that includes a trap door (13) that transitions between a set position in which the trap door does not block the pathway into the capture area (see Fig. 1) and a triggered position in which the trap door blocks the pathway into the capture area (see phantom line position of 13 in Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the killing trap mechanism disclosed in Killinger with the live trapping capture mechanism taught in Kintz or Turner in order to allow a more humane live capture trap rather than a killing trap and to reduce the chances that another animal species besides the targeted species is killed by the trap.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the killing trap mechanism disclosed in Killinger with the live trapping capture mechanism taught in Kintz or Turner, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).
In regard to claim 18, Killinger and Kintz or Turner disclose wherein the trap door housing (74 of Kintz) is positioned towards the first end of the main body (13 of Kintz OR 8 of Turner) from the first end of the cage floor (see Figs. 1-2 of Turner).
Regarding claim 19,  Killinger discloses a burrowing animal trap (Figs. 1-5; Col. 1, lines 7-22; col. 1, lines 48-66) comprising:  a main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) formed from an opaque material (see hood 11 formed of metal material as shown in cross-section in Fig. 3 and see cover 15 formed of metal material as shown in cross-section in Figs. 1, 3-5), the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) having an outer surface (see Figs. 1, 2, 4), an inner surface (see Figs. 1, 2, 4) and an edge that separates the outer surface from the inner surface (see Figs. 1, 2, 4), the edge extending around the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) along a plane such that the inner surface forms a downwardly-oriented concave interior (see Figs. 1, 2, 4) of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10), the edge defining an opening into the concave interior (see Figs. 1, 2, 4), the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) having a first end (see Annotated Fig. 1 above) and a second end opposite the first end (see Annotated Fig. 1 above), wherein the opaque material from which the main body is formed prevents light from passing into the concave interior when the edge is positioned against the ground (the metal from which hood 11 and protective cover 15 are formed inhibits light passing into the concave interior because of the solid nature of the metal which provides shade from the sun at the area therebelow the hood 11 and cover 15); a cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16) coupled to the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) over the concave interior (see Figs. 1, 2, 4), the cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16), the cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16) having a first end (end toward first end of main body) (see Annotated Fig. 1 above) and a second end (end toward second end of main body) (see Annotated Fig. 1 above), the second end of the cage floor being positioned at the second end of the main body (see Annotated Fig. 1 above), the first end of the cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16)  being spaced away from the first end (see Annotated Fig. 1 above) of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) to thereby divide the concave interior (see Figs. 1, 2, 4) into a capture area (area inside protective cover 15) (see Figs. 1, 2, 4) towards the second end (see Annotated Fig. 1 above) of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) and a pathway (pathway from rodent tunnel through opening 12 and hood 11) (Fig. 1; Col. 1, line 69 to col. 2, line 1) into the capture area (area inside protective cover 15) (see Figs. 1, 2, 4) towards the first end (see Annotated Fig. 1 above) of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10), wherein the edge of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) and the first end of the cage floor (base 13) (Figs. 1-5; Col. 2, lines 1-16) define a downward facing opening to the pathway (pathway from rodent tunnel through opening 12 and hood 11) (Fig. 1; Col. 1, line 69 to col. 2, line 1) that can be positioned overtop an opening to a burrow (see Fig. 1).  However, Killinger does not disclose or otherwise teach the edge extending fully around the main body along a plane such that the inner surface form a downwardly-oriented concave interior of the main body that is fully enclosed when the edge is oriented downwardly and positioned against the ground, the positioning of the edge against the ground also inhibiting the light from passing under the edge and into the concave interior; and a capture mechanism that includes a trap door that transitions between a set position in which the trap door does not block the pathway into the capture area and a triggered position in which the trap door blocks the pathway into the capture area.  Furthermore, while Killinger only discloses the edge of protective cover 15 extending partway downward toward base 13 (see Fig. 1; Col. 4, lines 36-41), it would have been obvious to one having ordinary skill in the art to extend side aprons 67 downward to end at the plane formed by the edge of hood 11 in order to enclose the entire internal cavity of the main body (hood 11 and protective cover 15) (Figs. 1, 2, 4; Col. 1, line 67 to col. 2, line 10) in order to attract and calm animals, to prevent any bait from being visible from outside the trap, and to provide an enclosure evocative of a den or burrow, and to preserve a nocturnal (no light or low light) environment that is familiar to and therefore comfortable for the animals trapped, as taught in Vorhies (paras. [0017], [0018]).  Moreover, to the extent that “cage floor” requires interlocking bars as depicted and described in the instant application (see, e.g., Figs. 1B, 3A, 3B, 5A-5D, 6; paras. [0004], [0041], [0042]) neither Killinger nor Vorhies disclose or teach that limitation.  Nevertheless, Kintz teaches the use of a cage floor (mesh floor 22) (Fig. 1; Col. 4, lines 24-28) underneath the trap.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace solid base 13 disclosed in Killinger with the cage floor (mesh floor 22) (Fig. 1; Col. 4, lines 24-28) taught in Kintz in order to allow the trap to be firmly pressed into the dirt floor to simulate a tunnel so that the animal will have the impression that it is progressing upon the natural earth floor of a tunnel, as taught in Kintz (Col. 3, lines 14-18).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace solid base 13 disclosed in Killinger with the cage floor (mesh floor 22) (Fig. 1; Col. 4, lines 24-28) taught in Kintz, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).  Finally, Kintz teaches a capture mechanism (trigger mechanism 24 and gate closure mechanism 70) (Figs. 1, 2, 4; Col. 4, lines 51 to col. 5, line 25; col. 6, lines 16-40) that includes a trap door (gate 72) (Figs. 1, 2, 4; Col. 6, lines 16-40) that transitions between a set position in which the trap door does not block the pathway into the capture area (see solid line depiction of gate 72 in Figs. 2, 4) and a triggered position in which the trap door blocks the pathway into the capture area (see dashed line depiction of gate 72 in Figs. 2, 4).  Turner teaches a capture mechanism (13-18) that includes a trap door (13) that transitions between a set position in which the trap door does not block the pathway into the capture area (see Fig. 1) and a triggered position in which the trap door blocks the pathway into the capture area (see phantom line position of 13 in Fig. 2).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the killing trap mechanism disclosed in Killinger with the live trapping capture mechanism taught in Kintz or Turner in order to allow a more humane live capture trap rather than a killing trap and to reduce the chances that another animal species besides the targeted species is killed by the trap.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the killing trap mechanism disclosed in Killinger with the live trapping capture mechanism taught in Kintz or Turner, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).
In regard to claim 20, Killinger and Kintz or Turner disclose wherein the capture mechanism includes a trigger rod (36 of Kintz; 16 of Turner) that maintains the trap door (70, 72 of Kintz; 13 of Turner) in the set position and a locking mechanism (96 of Kintz; 15 of Turner) that maintains the trap door in the triggered position (see phantom line position of 70, 72 in Figs. 2, 4 of Kintz; see phantom line position of 13 adjacent 2 in Fig. 2 of Turner).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killinger 3,114,985 in view of Vorhies et al. 2005/0097808 and Kintz 4,187,634 and Kintz 4,187,634 or Turner 866,987 as applied to claim 1 above, and further in view of Meade, Jr. 5,615,514 or Brubaker, Jr. 4,310,984 or Kemp 1,011,207 or Bleck 1,686,432.
Alternatively, Killinger and Kintz or Turner do not disclose wherein the trap door falls under the force of gravity from the set position to the triggered position (weight of door 70, 72 contributes to door falling downwardly).  Meade, Jr., Brubaker, Jr., and Kemp disclose wherein the trap door (52 OR 22 OR f OR 12 of Bleck) falls under the force of gravity from the set position to the triggered position (the doors of Meade, Jr., Brubaker, Jr. and Kemp fall due to gravity and are not assisted by springs OR Bleck where no springs act upon door 12 to cause it to move to the triggered position).  It would have been obvious to one of ordinary skill in the art to modify the trap door of Kintz such that it falls under the force of gravity from the set position to the triggered position in view of Meade, Jr., Brubaker, Jr., Kemp or Bleck in order to simplify the trap door closing mechanism such that it closes upon its own weight and the force of gravity so that not as many working parts must be replaced when repair is necessary and to hold costs down.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killinger 3,114,985 in view of Vorhies et al. 2005/0097808 and Kintz 4,187,634 and Kintz 4,187,634 or Turner 866,987 as applied to claim 1 above, and further in view of Nelson 7,980,023.
In regard to claim 15, Killinger, Vorhies et al., and Kintz or Turner do not disclose a cover that attaches to the edge of the main body to thereby enclose the concave interior.  Nelson discloses a trap (150) comprising a main body (163, 153a-b, 157, 158), a floor (152), a capture mechanism (194), and a cover (101) that attaches to the edge (see Fig. 6) of the main body to thereby enclose the interior (see col. 3, lines 23-26 which states “…a housing 101 that could have a variety of discreet appearances such as resembling grass, rocks, vents, and other items so as to blend into its environment.”).  It would have been obvious to one of ordinary skill in the art to modify the trap of Killinger, Vorhies et al., and Kintz or Turner such that it further comprises cover that attaches to the edge of the main body to thereby enclose the concave interior in view of Nelson in order to provide a means for enclosing the main body in such a manner so as to provide a discreet appearance for a pest control device which resembles grass, rocks, vents, and other items so as to blend into its environment so that people viewing it will not be able to discern its true purpose.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killinger 3,114,985 in view of Vorhies et al. 2005/0097808 and Kintz 4,187,634 and Kintz 4,187,634 or Turner 866,987 and Nelson 7,980,023 as applied to claim 15 above, and further in view of Meade, Jr. 5,615,514 or Kemp 1,011,207 and Goldstein 2006/0053682.
In regard to claim 16, Killinger, Vorhies et al., Kintz or Turner, and Nelson do not disclose wherein the trap door includes an actuating portion that is positioned outside the main body when the trap door is in the triggered position.  Meade, Jr. and Kemp disclose wherein the trap door (52 OR f) includes an actuating portion (58 OR see upper end of f with right angle flange extending to the left in Fig. 1) that is positioned outside the main body when the trap door is in the triggered position (see Fig. 2 OR see phantom line position of f in Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the trap door of Killinger, Vorhies et al., Kintz or Turner, and Nelson such that it includes an actuating portion that is positioned outside the main body when the trap door is in the triggered position in view of Meade, Jr. or Kemp in order to provide a means by which the user may manipulate the door to the open position as desired to either release the trapped animal or to reset the trap without having to reach into the interior of the trap.  Killinger, Vorhies et al., Kintz or Turner, Nelson, and Meade, Jr. or Kemp do not disclose wherein the cover includes a recessed surface that is configured to receive the actuating portion to thereby enable multiple burrowing animal traps to be stacked.  Goldstein discloses wherein the cover (10) includes a recessed surface (spaced protuberances 98, 99) that is configured to receive a structure of another device (raised portions 102, ridges 104) to thereby enable multiple traps to be stacked (see para. 0044).  It would have been obvious to one of ordinary skill in the art to modify the trap of Killinger, Vorhies et al., Kintz or Turner, Nelson, and Meade, Jr. or Kemp wherein the cover includes a recessed surface that is configured to receive the actuating portion to thereby enable multiple burrowing animal traps to be stacked in view of Goldstein in order to provide a cover structured with a surface which conforms to the structure of an abutting trap so as to enable stacking of multiple traps so that a user may carry multiple traps at once for installation and storage thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA